Case 1:20-cv-09003-RMB-AMD Document 1 Filed 07/16/20 Page 1 of 7 PageID: 1



JENNINGS SIGMOND, P.C.
Ryan P. McCarthy (Bar No. 219022016)
1835 Market Street, Suite 2800
Philadelphia, PA 19103
Phone: (215) 351-0644
Fax: (215) 922-3524
E-Mail: rmccarthy@jslex.com
Attorney for Plaintiffs
_____________________________________________________________________________

                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY

U.A. LOCAL 322 PENSION FUND,                  :
U.A. LOCAL 322 HEALTH & WELFARE FUND, :                  CIVIL ACTION NO.:
U.A. LOCAL 322 ANNUITY FUND,                  :
U.A. LOCAL 322 EDUCATION FUND,                :
LOCAL 322 OF THE UNITED ASSOCIATION :
    OF JOURNEYMEN AND                         :
    APPRENTICES OF THE PLUMBING AND :
    PIPE FITTING INDUSTRY OF THE UNITED :
    STATES AND CANADA, AFL-CIO,               :
U.A. LOCAL 322 POLITICAL ACTION               :
    COMMITTEE, and                            :
KURT R. KRUEGER, JR. in his official capacity :
    as a fiduciary                            :
534 So. Route 73                              :
P.O. Box 73                                   :
Winslow, NJ 08095,                            :
                                              :
                              Plaintiffs,     :
v.                                            :
                                              :
DIRECT AIR, L.L.C. .                          :
    d/b/a Direct Air, LLC                     :
    d/b/a Direct Air Heating & Cooling        :
2431 Reed Street                              :
Philadelphia, PA 19146                        :
                                              :
                              Defendant.      :

                                      COMPLAINT

      Plaintiffs, by undersigned counsel, complain about Defendant as follows:

                                     JURISDICTION
 Case 1:20-cv-09003-RMB-AMD Document 1 Filed 07/16/20 Page 2 of 7 PageID: 2



       1.      This Court has jurisdiction over the subject matter of this action under 29 U.S.C.

§§ 185(a), 1132 and 1145.

       2.      A copy of this Complaint has been served on the Secretary of Labor and the

Secretary of Treasury of the United States or their designees by certified mail.

                                             VENUE

       3.      Venue lies in the District of New Jersey under 29 U.S.C. §§ 185(a) or 1132(e)(2),

and/or 28 U.S.C. § 1391(b).

                                            PARTIES

       4.      Plaintiff U.A. Local 322 Pension Fund (“Pension Fund”) is a trust fund

established under 29 U.S.C. § 186(c)(5) and "multiemployer plan" and "employee benefit plan"

within the meaning of 29 U.S.C. §§ 1002(37), (1), (2), and (3). The Pension Fund is also known

as and referenced as “Pension Fund” and “Pension” in the Labor Contract relating to this

Complaint.

       5.      Plaintiff U.A. Local 322 Health & Welfare Fund ("Welfare Fund") is a trust fund

established under 29 U.S.C. § 186(c)(5) and "multiemployer plan" and "employee benefit plan"

within the meaning of 29 U.S.C. §§ 1002(37), (1), (2), and (3). The Welfare Fund is also known

as and referenced as “Health & Welfare” and “Health & Welfare Fund” in the Labor Contract

relating to this Complaint.

       6.      Plaintiff U.A. Local 322 Annuity Fund ("Annuity Fund") is a trust fund

established under 29 U.S.C. § 186(c)(5) and "multiemployer plan" and "employee benefit plan"

within the meaning of 29 U.S.C. §§ 1002(37), (1), (2) and (3). The Annuity Fund is also known

as and referenced as “Annuity” and “Annuity Fund” in the Labor Contract relating to this

Complaint.



                                                 2
 Case 1:20-cv-09003-RMB-AMD Document 1 Filed 07/16/20 Page 3 of 7 PageID: 3



       7.      Plaintiff U.A. Local 322 Education Fund (“Education Fund”) is a trust fund

established under 29 U.S.C. § 186(c)(5) and "multiemployer plan" and "employee benefit plan"

within the meaning of 29 U.S.C. § 1002(37), (1), (2) and (3). The Education Fund is also known

and referenced as “Education” and “Education Fund” in the Labor Contract relating to this

Complaint.

       8.      Plaintiff Local 322 of the United Association of Journeymen and Apprentices of

the Plumbing and Pipe Fitting Industry of the United States and Canada, AFL-CIO ("Union") is

an unincorporated association commonly referred to as a labor union, and is an employee

organization that represents, for purposes of collective bargaining, employees of Defendant who

are and/or were employed in an industry affecting interstate commerce within the meaning of 29

U.S.C. §§ 152(5), (6), and (7), 185(a) and 1002(4), (11) and (12).

       9.      Plaintiff U.A. Local 322 Political Action Committee (“PAC”), is an

unincorporated association established pursuant to 2 U.S.C. § 431 et seq. or similar law for the

purpose of advancing the political interests of the members of the union by lawfully influencing

the selection, nomination, election, and/or appointment of individuals for political office.

       10.     Plaintiff Kurt R. Krueger, Jr. ("Krueger"), is a trustee and fiduciary with respect

to the Pension Fund, Welfare Fund, Annuity, and Education Fund within the meaning of 29

U.S.C. § 1002(21) with a business address as listed in the caption. He is authorized to bring this

action on behalf of all Trustees of the Pension Fund, Welfare Fund, Annuity Fund, and

Education Fund. Krueger is Business Manager of the Union and is authorized to bring this

action on behalf of the PAC and Union.

       11.     Plaintiff South Jersey Mechanical Contractors Association Industry Fund, (“IAF”

or “Industry Fund”) is a trust fund established by the South Jersey Mechanical Contractors



                                                 3
 Case 1:20-cv-09003-RMB-AMD Document 1 Filed 07/16/20 Page 4 of 7 PageID: 4



Association, Inc. for the purpose of fostering and advancing the interests of the plumbing and

pipefitting industry in accordance with the terms of the Labor Contract.

       12.     The Pension Fund, Welfare Fund, Annuity Fund, and Education Fund (jointly,

"Funds"), along with the PAC and the Union (the Funds, PAC, IAF, Union, and Krueger are

collectively called "Plaintiffs") maintain their principal place of business and are administered

from offices located in the District of New Jersey.

       13.     Defendant Direct Air, L.L.C. d/b/a Direct Air, LLC d/b/a Direct Air Heating &

Cooling (“Defendant”) is a Pennsylvania limited liability company and an employer in industry

affecting commerce within the meaning of 29 U.S.C. §§ 152(2), (6) and (7), 1002(5), (11) and

(12) with a business office at the address listed in the caption.

                                        COMMON FACTS

       14.     At all times relevant to this action, Defendant was party to a collective bargaining

agreement(s) with the Union (singly or jointly, "Labor Contract"). A copy of the Labor Contract

is attached as Exhibit 1.

       15.     Defendant also signed or agreed to abide by the terms of agreements and

declarations of trust of the Funds ("Trust Agreements") made between certain employers and

employee representatives in an industry(ies) affecting interstate commerce to promote stable and

peaceful labor relations.

       16.     Under the Labor Contract or Trust Agreements, Defendant agreed:

               (a)     To make full and timely payments on a monthly basis to the Funds, PAC,

and Union as required by the Labor Contract;

               (b)     To file monthly remittance reports with the Funds, PAC, and Union

detailing all employees or work for which contributions were required under the Labor Contract;



                                                  4
 Case 1:20-cv-09003-RMB-AMD Document 1 Filed 07/16/20 Page 5 of 7 PageID: 5



               (c)     To produce, upon request by the Funds, PAC, and Union, individually or

jointly, all books and records deemed necessary to conduct an audit of the Defendant’s records

concerning its obligations to the Funds, PAC, and Union; and

               (d)     To pay interest, liquidated damages, and all costs of litigation, including

attorneys' fees expended by the Funds, PAC, Union, and IAF to collect any amounts due as a

consequence of Defendant’s failure to comply with its contractual obligations described in

Subparagraphs (a), (b) and, (c).

       17.     On October 3, 2019, the Funds’ auditor, Novak Francella LLC, completed an

audit of Defendant’s books and records for the period January 1, 2015 through December 31,

2018, which revealed that Defendant owes the Funds, PAC, IAF, and Union $22,750.04 in

delinquent contributions.

                  COUNT I CONTRIBUTIONS UNDER ERISA – SUM CERTAIN

                                                 FUNDS

                                                     v.

                                              DEFENDANT

       18.     All previous paragraphs are incorporated as through full set forth herein.

       19.     Based on information currently available to the Funds, Defendant owes the Funds

$22,401.59 in delinquent contributions.

       20.     The Funds are adversely affected and damaged by Defendant’s violation of 29

 U.S.C. § 1145.

       WHEREFORE, Plaintiffs ask that the Court:

       (1)     Enter judgment against Defendant and in favor of the Plaintiffs, for the benefit of

the Funds, for at least the sum certain amount plus any additional amounts that become due and



                                                 5
 Case 1:20-cv-09003-RMB-AMD Document 1 Filed 07/16/20 Page 6 of 7 PageID: 6



owing during the pendency of this lawsuit, together with interest at the rate(s) prescribed by 26

U.S.C. § 662l from the due date for payment until the date of actual payment, liquidated

damages equal to the greater of the interest on the unpaid contributions or liquidated damages

provided by the documents governing the Funds or statute, the cost of the audit, and reasonable

attorneys’ fees and costs incurred in this action or the collection or enforcement of any judgment

all as provided under the Labor Contract, Trust Agreements and 29 U.S.C. § 1132(g)(2). (2)

       Grant such other or further relief, legal or equitable, as may be just, necessary or

appropriate.

         COUNT II - CONTRIBUTIONS UNDER CONTRACT – SUM CERTAIN

                                          PLAINTIFFS

                                                 v.

                                         DEFENDANT

       21.     All previous paragraphs are incorporated as though fully set forth herein.

       22.     Company has failed to pay to the Plaintiffs contributions due under the Labor

Contract and Trust Agreements.

       23.     Based upon information currently available to the Plaintiffs, Defendant has failed

 to pay amounts due under the Labor Contract and Trust Agreements for the period January 1,

 2015 through December 31, 2018 in at least the sum of $22,750.04.

       24.     The Plaintiffs have been damaged as a proximate result of Defendant's breach of

the Labor Contract and/or its incorporated documents.

       WHEREFORE, the Plaintiffs ask that the Court:

       (1)     Enter judgment against Defendant and in favor of Plaintiffs, for the benefit of the

Funds, PAC, IAF and Union, for at least the sum certain currently due plus any additional



                                                 6
 Case 1:20-cv-09003-RMB-AMD Document 1 Filed 07/16/20 Page 7 of 7 PageID: 7



amounts which may become due during the pendency of this lawsuit, together with interest,

liquidated damages, audit costs, and reasonable attorneys’ fees and costs incurred in this action

or the collection or enforcement of any judgment, as provided in the Labor Contract and Trust

Agreements.

       (2)     Grant such other or further relief, legal or equitable, as may be just, necessary or

appropriate.




                                              Respectfully submitted,

                                              JENNINGS SIGMOND, P.C.

                                              /s/ Ryan P. McCarthy
                                              RYAN P. MCCARTHY (Bar No. 219022016)
Dated: July 16, 2020




                                                 7
